137 Ga. App. 368 (1976)
223 S.E.2d 763
TINGLE
v.
LOKEY & BOWDEN et al.
51707.
Court of Appeals of Georgia.
Argued January 15, 1976.
Decided January 23, 1976.
William G. McRae, Paul A. Martin, for appellant.
Peek, Arnold, Whaley & Cate, J. Corbett Peek, Jr., for appellees.
WEBB, Judge.
This case was initiated when Benjamin Franklin Tingle, Jr., filed his claim affidavit to a note and security deed levied upon to satisfy a judgment in favor of others. The claim case has not terminated, and the judgments appealed from are (1) an order granting, in part, the motion of plaintiffs in fi. fa. to amend the judgment under which the levy was made, to which amended judgment claimant is not a party, and (2) an order denying claimant's motion for judgment on the pleadings. Since the interlocutory appeal procedure has not been followed (Code Ann. § 6-701(a) 2), the appeal is premature and must be dismissed. Code Ann. § 6-701.
Appeal dismissed. Deen, P. J., and Quillian, J., concur.